Title: To Benjamin Franklin from Michaël Kôváts de Fabricÿ, 13 January 1777: résumé
From: Kôváts de Fabricÿ, Michaël
To: Franklin, Benjamin


<Bordeaux, January 13, 1777, in Latin: I am Hungarian, trained in the Prussian army, where I rose from the ranks by merit and valor to be chief officer of the Guards. I have come here on my own to offer my services to Congress. Through the help of M. Fadeville, a merchant of this city and a supporter of the American cause, I have secured a passage with Captain Whippy; I beg you to send me a passport and recommendation to Congress. Companions are joining me here, and you will serve our common cause by expediting, through M. Fadeville, their passage as well.Because I am not yet fluent in English or French, I must write in German or Latin.>
Michaël Kôváts DE Fabricÿ.
